DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbosa et al. (US 2018/0163800).
Regarding claim 6, Barbosa discloses a disk brake device (see Abstract, FIGS. 1-8) comprising: a disk rotor rotatable integrally with a wheel (see e.g. ¶¶ 0023, 0024); a supporting body (106) assembled to a vehicle body (see e.g. ¶ 0025); a pair of brake pads (110, 112) that includes a back plate (140, 146) supported by the supporting body so as to be movable along an axial direction of the disk rotor and a lining (142, 148) fixed to the back plate (see FIG. 1), and that sandwiches the disk rotor (see FIG. 1); a pushing member that is assembled to the supporting body and that pushes the back plate toward the disk rotor (see FIG. 1, ¶ 0024); a convex portion (144A, 144B, 150A, 150B) that is formed on a circumferential end of the back plate in a circumferential direction of the disk rotor and that projects out from the circumferential end (see FIG. 1); a concave portion (136, 138) that is formed on the supporting body and that accommodates the convex portion so as to be movable in the axial direction of the disk rotor, a radial direction and the circumferential direction of the disk rotor (see ¶ 0032); and an elastic member (102A, 102B, 104A, 104B) that is interposed between the convex portion and the see e.g. FIGS. 6, 7), wherein the elastic member is configured to include, in the assembled state, a U-shaped portion having an outer peripheral surface portion (156) that abuts against an outward side inner peripheral surface of the concave portion to be the outward side in the radial direction (see FIG. 6), an inner peripheral surface portion (158) that is configured to abut against an inward side inner peripheral surface of the concave portion to be an inward side in the radial direction (see FIG. 6), and a linking surface portion (154) that links the outer peripheral surface portion and the inner peripheral surface portion and that abuts against a connecting surface connecting the outward side inner peripheral surface and the inward side inner peripheral surface (see FIG. 6), a spring portion (204) that extends from the inner peripheral surface portion so as to incline along the axial direction between the outer peripheral surface portion and the inner peripheral surface portion and that separates the back plate away from the disk rotor (see FIG. 7, ¶ 0045), a cutout portion (see FIG. 8, cutout surrounding tongue piece (424)) provided by cutting out a part of the linking surface portion and the inner peripheral surface portion in continuation from the linking surface portion toward the inner peripheral surface portion (see FIG. 8), in an unassembled state of not being assembled to the concave portion, a tongue piece portion (424) that is formed in the cutout portion, that has a base end provided on the side closer to the outer peripheral surface portion than the spring portion in thePatent Attorney Docket No. radial direction (see e.g. FIGS. 7, 8) and which distal end projects out toward the inward side inner peripheral surface from an opposing surface opposing the inward side inner peripheral surface of the inner peripheral surface portion (see FIG. 8), and that elastically deforms in the radial direction to press the brake pad outward together with the U-shaped portion in the assembled state (see e.g. ¶¶ 0038, “create[s] an air gap;” see also ¶ 0051), and a first slit portion (see FIG. 8, slit surrounding tang (374)) provided by cutting out a part of a first linking part linking the outer peripheral surface portion and the linking surface portion (see FIG. 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barbosa et al. (US 2018/0163800), as applied to claim 6, above, and further in view of Merrien et al. (US 2014/0318905).
Regarding claim 7, Barbosa does not disclose that the tongue piece portion includes a bent portion bent toward the inner peripheral surface portion between the base end and the distal end so that the distal end is separated from the linking surface portion, and a portion projecting out from the opposing surface of the tongue piece portion toward the inward side inner peripheral surface bends in a plane perpendicular to the opposing surface and including the base end and the distal end of the tongue piece portion to form an angle with respect to the opposing surface.  
see Abstract, FIGS. 1-8) comprising an elastic member (22) having a tongue piece portion (56) that includes a bent portion bent toward the inner peripheral surface portion between the base end and the distal end so that the distal end is separated from the linking surface portion (see FIGS. 7, 8), and a portion projecting out from the opposing surface of the tongue piece portion toward the inward side inner peripheral surface bends in a plane perpendicular to the opposing surface and including the base end and the distal end of the tongue piece portion to form an angle with respect to the opposing surface (see FIG. 7).
It would have been obvious to form the tongue piece portion of Barbosa with the details of the tongue piece portion of Merrien to provide a tongue piece that ensures proper positioning of the elastic member relative to the concave portion of the supporting body (see e.g. Merrien, ¶¶ 0083, 0084).  
Regarding claim 8, Barbosa discloses that the elastic member includes an abutment surface portion (188) that is configured to abut against the back plate that has moved in the circumferential direction (see ¶¶ 0040, 0044), and that is linked to a side opposite to the linking surface portion of the inner peripheral surface portion and extended toward the inward side in the radial direction (see FIG. 2).
Barbosa does not disclose a second slit portion provided by cutting out a part of a second linking part between the inner peripheral surface portion and the abutment surface portion along the second linking part.  
Merrien teaches a brake device (see Abstract, FIGS. 1-8) comprising an elastic member (22) having an abutment surface portion (28) wherein a second slit portion (68) is provided by cutting out a part of a second linking part between the inner peripheral surface portion (24) and the abutment surface portion (28) along the second linking part (see FIG. 8).  
It would have been obvious to configure the elastic member of Barbosa to have a second slit portion to reduce the stiffness of the second linking part to guarantee optimum positioning of the abutment surface portion (see e.g. Merrien, ¶¶ 0102-0104).   
see ¶¶ 0040, 0044), and that is linked to a side opposite to the linking surface portion of the inner peripheral surface portion and extended toward the inward side in the radial direction (see FIG. 2).
Barbosa does not disclose a second slit portion provided by cutting out a part of a second linking part between the inner peripheral surface portion and the abutment surface portion along the second linking part.  
Merrien teaches a brake device (see Abstract, FIGS. 1-8) comprising an elastic member (22) having an abutment surface portion (28) wherein a second slit portion (68) is provided by cutting out a part of a second linking part between the inner peripheral surface portion (24) and the abutment surface portion (28) along the second linking part (see FIG. 8).  
It would have been obvious to configure the elastic member of Barbosa to have a second slit portion to reduce the stiffness of the second linking part to guarantee optimum positioning of the abutment surface portion (see e.g. Merrien, ¶¶ 0102-0104).   
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that the elastic member includes, in the assembled state, a projecting ridge that has an arc-shaped distal end, that projects out toward the inside at the linking surface portion, and that extends along the axial direction to make contact with the bending portion that has entered the inside ofPatent Attorney Docket No. the U-shaped portion together with the convex portion, of the bending portions of the pressing member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

June 13, 2021